UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):March 8, 2010 WEST BANCORPORATION, INC. (Exact name of registrant as specified in its charter) Iowa 0-49677 42-1230603 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1601 22nd Street, West Des Moines, Iowa50266 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:515-222-2300 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On March 5, 2010, West Bancorporation, Inc. (“West Bancorporation” or “the Company”) entered into an employment agreement with David D. Nelson in connection with his appointment as Chief Executive Officer and President of the Company (the “Agreement”).The Company expects Mr. Nelson to commence his employment on or about April 1, 2010.He will report to the Board of Directors and perform those duties customarily associated with the chief executive officer position.He will be paid an annual base salary of $275,000 with a potential annual incentive bonus of up to 50% of base salary.Any awarded performance bonus will be paid in long-term restricted stock.Mr. Nelson will also receive a restricted stock grant valued at $125,000 in consideration of joining the Company, usual Company benefits and perquisites for senior executive officers, and relocation expenses.The Agreement also contains terms prohibiting competition, solicitation, or disclosure adverse to the Company’s interests for one year after the Agreement is terminated.The Agreement may be terminated by either party at will with 90 days written notice.Mr. Nelson has also been appointed to serve as Chairman and Chief Executive Officer of West Bank. A copy of the Agreement is filed as Exhibit 10.1 to this Current Report on Form 8-K. Item 5.02.Departure of Directors or Principal Officer; Election of Directors; Appointment of Principal Officers. On March 8, 2010, West Bancorporation announced that David D. Nelson has been appointed West Bancorporation’s Chief Executive Officer and President effective on or about April 1, 2010.A brief description of the material terms of an employment agreement and initial stock grant are included above under Item 1.01.A copy of the Agreement is attached hereto as Exhibit Mr.
